                                                                     CLERK'
                                                                          S OFFICE U.S. DISTRICT COURT
                                                                              ATABINGDON,VA
                                                                                      FILED
                         UN ITED STA TE S D ISTR ICT C O U R T                  22T -8 2219
                         W E STER N D ISTR IC T O F VIR G INIA
                                     ABIN G D O N                            JULI .D     LEY,     E
                                                                             BY2
UM TED STATES OF AM ERICA                    )                                     DEPUTY CLERK
                                             )                 -
              V.                             ) casexo.:/.l9CR
                                             )
JO H N BEN JA M IN W E BB                    )
    M O TIO N FO R V O L UN TA R Y D ISC LO SU R E O F G R AN D JUR Y A ND O TH ER
       M A TER IA L S A ND FO R LIM ITA TIO N S O N FU RTH ER DISC LO SUR E
       The Ulzited States,by counsel,m ovespursuantto FederalRulesof Crim inalProcedtlre

6(e),16,and 26.2,26 U.S.C.jj 6103(h)(4)(D)and (i)(4)(A),and theauthority ofthe Courtto
adm izlisterproceedingsbeforeit,thatthe United Statesbepermitted to discloseto counselforthe

defense aspartofvoluntary discovery,grandjury materials,tax rettzrn information,criminal
histories,m edicalrecords,witnessinterview reports,materialscovered by the Privacy Act,and

other materials. The United States and defense cotmsèlm ay then use this m aterial for the

prosecution and'defense ofthiscase,respectively,and make such further disclosuresasm ay be

necessary for,andforthesolepurposeof,prosecuting and defendingthiscase.TheUnited States

m ovesfor entry ofthe attached proposed Order to cover any and a11m aterialprovided by the

United StatesAttom ey'sOfticeto defense cotmsel. Theatlached proposed Orderisintended to:

              A dvancethe case;

              Protectthesecrecy ofgrandjury,tax return,criminalhistories,medicalrecords,
              witnessinterview reports,and othermaterials;

          3. Preventthe unauthorized dissem ination ofmaterialsvoluntarily provided by the

              United States,which dissemination would endangerwitnesses,subjectthem to
              intimidation, chill their candor, violate their privacy and impede future

              investigations'
                            ,and




 Case 1:19-cr-00050-JPJ-PMS Document 4 Filed 10/08/19 Page 1 of 2 Pageid#: 6
          Providenoticeofsanctionsin theeventthesem aterialsweredeliberately disclosed

          in an tmauthorized mnnnerorto unauthorized persons.

                                            Respectfully subm itted,

                                            TH OM A S T.CU LLEN
                                            United StatesA ttom ey


                                              f4
                                               1       .
                                                 a L. usscher
                                            AssistantUnited StatesAttorney
                                            V irginia BarN o.82353
                                            U nited StatesA ttorney's Ofsce
                                            180 W estM ain Street,Suite B 19
                                            Abingdon,Virginia24210
                                            276-628-4161
                                            276-628-7399
                                            UsAvAW .EcFAbingdon@usdoj.gov




                                        2

Case 1:19-cr-00050-JPJ-PMS Document 4 Filed 10/08/19 Page 2 of 2 Pageid#: 7
